                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

        In re:                                                       Chapter 11

        BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
        DELAWARE BSA, LLC,1
                                                                     Jointly Administered
                                         Debtors.
                                                                     Objection Deadline: September 15, 2021 at 4:00 p.m. (ET)
                                                                     Hearing Date: To Be Determined


         COMBINED2 SIXTH INTERIM FEE APPLICATION REQUEST OF JAMES L. PATTON,
           JR. AS THE LEGAL REPRESENTATIVE FOR FUTURE CLAIMANTS AND YOUNG
               CONAWAY STARGATT & TAYLOR, LLP AS COUNSEL TO THE LEGAL
                REPRESENTATIVE FOR FUTURE CLAIMANTS FOR ALLOWANCE OF
                   COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
                    THE PERIOD FROM MAY 1, 2021 THROUGH JULY 31, 2021

        Name of Applicants:                                             James L. Patton, Jr. and
                                                                        Young Conaway Stargatt & Taylor, LLP

        Authorized to Provide Professional Services as:                 The FCR and Counsel to the FCR

        Date of Retention:                                              Nunc Pro Tunc to February 18, 2020

        Period for Which Compensation
        and Reimbursement is Sought:                                    May 1, 2021 to July 31, 2021

        Amount of Compensation Sought                                   $1,254,516.00
        as Actual, Reasonable and Necessary:                            (FCR’s Portion: $231,132.50)
                                                                        (YCST’s Portion: $1,023,383.50)

        Amount of Expense Reimbursement                                 $23,969.70
        Sought as Actual, Reasonable and Necessary:                     (FCR’s Portion: $2,610.88)
                                                                        (YCST’s Portion: $21,358.82)




        1
          The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
           number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
           address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
        2
          In light of the fact that James L. Patton, Jr., the legal representative for future claimants (the “Future Claimants’
           Representative” or “FCR”), is a member of the law firm of Young Conaway Stargatt & Taylor, LLP (“YCST”),
           which serves as counsel to the FCR, the FCR and YCST will be submitting combined fee applications in an effort
           to conserve costs. The FCR’s time and expense entries are distinguished from all other members of YCST.

26524217.7

        YCST01:10320379.3                                                                                  069131.1001
            SUMMARY OF THE FCR’S FEE APPLICATIONS FOR THE INTERIM FEE PERIOD

   Monthly Fee       Period       Total Fees        Total          CNO Filing    Amount of      Amount of      Amount of
    Application     Covered       Requested       Expenses          Date &      Fees Paid or    Expenses        Holdback
   Filing Date &                                  Requested        Docket No.    to be Paid    Paid or to be   Fees Sought
    Docket No.                                                                     (80%)       Paid (100%)       (20%)
      6/17/21;      5/1/21-                                         7/2121;
                                  $40,415.00         $0.00                       $32,332.00        $0.00         $8,083.00
     D.I. 5362      5/31/21                                        D.I. 5362
      7/15/21;      6/1/21-                                         7/31/21;
                                 $121,392.50       $1,300.91                     $97,114.00      $1,300.91      $24,278.50
     D.I. 5600      6/30/21                                        D.I. 5838
                                                                   Objection
      8/20/21;      7/1/21-
                                  $69,325.00       $1,309.97       Deadline =   $55,460.003      $1,309.973     $13,865.003
      D.I. 6099     7/31/21
                                                                     9/3/21
                   TOTALS        $231,132.50       $2,610.88                    $184,906.003     $2,610.883     $46,226.503



             SUMMARY OF YCST’S FEE APPLICATIONS FOR THE INTERIM FEE PERIOD

   Monthly Fee       Period       Total Fees        Total          CNO Filing    Amount of      Amount of      Amount of
    Application     Covered       Requested       Expenses          Date &      Fees Paid or    Expenses        Holdback
   Filing Date &                                  Requested        Docket No.    to be Paid    Paid or to be   Fees Sought
    Docket No.                                                                     (80%)       Paid (100%)       (20%)
      6/17/21;      5/1/21-                                         7/2121;
                                 $375,715.50       $4,616.24                    $300,572.40      $4,616.24      $75,143.10
     D.I. 5362      5/31/21                                        D.I. 5362
      7/15/21;      6/1/21-                                         7/31/21;
                                 $356,979.50       $9,597.14                    $285,583.60      $9,597.14      $71,395.90
     D.I. 5600      6/30/21                                        D.I. 5838
                                                                   Objection
      8/20/21;      7/1/21-
                                 $290,688.50       $7,145.44       Deadline =   $232,550.803     $7,145.443     $58,137.703
      D.I. 6099     7/31/21
                                                                     9/3/21
                   TOTALS       $1,023,383.50     $21,358.82                    $818,706.803    $21,358.823    $204,676.703




        3
          Assuming no objections are received and/or filed in response to the Combined Sixteenth Monthly Application of
        James L. Patton, Jr. as the Legal Representative for Future Claimants and Young Conaway Stargatt & Taylor, LLP
        as Counsel to the Legal Representative for Future Claimants for Allowance of Compensation and Reimbursement of
        Expenses for the Period From July 1, 2021 Through July 31, 2021 [Docket No. 6099; filed 8/20/21].

26524217.7
                                                               2
                      YCST’S STATEMENT PURSUANT TO UST GUIDELINES

        The following statements by YCST address the questions set forth under section C.5 of the
        Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed
        Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases (the “UST Guidelines”):

                  C.5(a)    During the fee period, YCST did not agree to any variations from, or
                            alternatives to, its standard or customary billing rates, fees, or terms
                            pertaining to this engagement.

                  C.5(b)    The fees sought by YCST in this application did not exceed its budget by
                            more than 10%.

                  C.5(c)    The professionals included in this application did not vary their hourly rate
                            based on the geographic location of the bankruptcy cases.

                  C.5(d)    This application does not include any fees dedicated to revising time
                            records or preparing and revising invoices that would not normally be
                            compensable outside of bankruptcy.

                  C.5(e)    This application includes approximately 2.30 hour with a value of
                            $2,185.00 spent by YCST to ensure that the time entries subject to this
                            application comply with the Local Rules of Bankruptcy Practice and
                            Procedure of the United States Bankruptcy Court for the District of
                            Delaware and do not disclose privileged or confidential information. This
                            review and any revisions associated therewith are a necessary component
                            of YCST’s preparation of fee applications.

                  C.5(f)    YCST did not increase its hourly billing rates during the fee period.




26524217.7
                                                      3
                                           YCST’S BLENDED RATE SCHEDULE

        Young Conaway’s hourly rates for bankruptcy services are comparable to the hourly rates
        charged in complex chapter 11 cases by similarly skilled bankruptcy attorneys. In addition,
        Young Conaway’s hourly rates for bankruptcy services are comparable to the rates charged by
        the Firm for other complex corporate and litigation matters. The rates charged by the Firm for
        the services performed in the prior calendar year in the practice areas that are comparable to the
        services performed by the Bankruptcy and Corporate Restructuring section – namely, Corporate
        Counseling and Litigation, Business Planning, and Intellectual Property Litigation -are set forth
        below. Also included below is 2020 blended hourly rate information for all sections of the Firm,
        excluding the Bankruptcy and Corporate Restructuring section and the Personal Injury and
        Workers’ Compensation section.

        Category of                                                     Blended Hourly Rate
        Timekeeper                               Billed                         Billed                      Billed
                                            In comparable                   Firm-wide for              This Application
                                           practice areas for            preceding calendar
                                          preceding calendar                    year5
                                                 year4
        Partner                                  $786                            $698                        $972.62
        Counsel                                  $605                            $533                        $750.00
        Associate                                $422                            $418                        $482.69
        Paralegal                                $260                            $230                        $310.04
                Aggregated:                      $552                            $523                        $781.33




        4
             This column reflects the blended 2020 rates charged by the firm for complex corporate and litigation matters in the
             following sections of the firm: Corporate Counseling and Litigation, Business Planning, and Intellectual Property
             Litigation.
        5
             This column excludes blended hourly rates for the Bankruptcy and Corporate Restructuring section and the
             Personal Injury and Workers’ Compensation section.

26524217.7
                                                                    4
                                SUMMARY OF YCST’S TIMEKEEPERS

                                                                                                        Hourly
                                                                     Fees Billed in   Hours Billed
                                                          Date of                                     Rate(s) Billed
                                                                          the           in the
               Name          Title      Department         First                                         in the
                                                                      Application     Application
                                                         Admission                                     Application
                                                                        Period          Period
                                                                                                         Period
   Robert S. Brady          Partner     Bankruptcy           1990       355.40        $382,055.00        $1,075
   Edwin J. Harron          Partner     Bankruptcy           1995       225.60        $231,240.00        $1,025
   Kevin Guerke             Partner     Bankruptcy           2001        10.40         $8,580.00          $825
   Timothy E. Lengkeek      Partner    Personal Injury       2001        3.00          $2,325.00          $775
   Kenneth J. Enos          Partner     Bankruptcy           2004       205.10        $153,825.00         $750
                                         Business
   Timothy Snyder           Partner                          1985        1.20           $750.00           $625
                                         Planning
   Sara Beth A.R. Kohut     Counsel     Bankruptcy           2001        30.40         $22,800.00         $750
   Travis G. Buchanan      Associate    Bankruptcy           2011        3.50          $2,257.50          $645
   Ashley E. Jacobs        Associate    Bankruptcy           2011       111.10         $71,659.50         $645
   Elizabeth S. Justison   Associate    Bankruptcy           2013        7.60          $4,560.00          $600
   S. Alexander Faris      Associate    Bankruptcy           2016        29.10         $14,113.50         $485
   Roxanne M. Eastes       Associate    Bankruptcy           2019        0.30           $135.00           $450
   Jared W. Kochenash      Associate    Bankruptcy           2018        61.30         $27,585.00         $450
   Joshua Brooks           Associate    Bankruptcy           2020       122.80         $49,120.00         $400
   Kendeil A. Dorvilier    Law Clerk    Bankruptcy           n/a         89.40         $35,760.00         $400
   Debbie Laskin           Paralegal    Bankruptcy           n/a         0.20            $64.00           $320
   Casey Cathcart          Paralegal    Bankruptcy           n/a         21.90         $6,789.00          $310
   Lisa Eden               Paralegal    Bankruptcy           n/a         31.50         $9,765.00          $310
   TOTALS                                                              1,309.80       $1,023,383.50




26524217.7
                                                         5
                                            YCST’S BUDGET AND STAFFING PLAN

                                                                  BUDGET
                                   Project Category                                  Estimated Hours         Estimated Fees
             Case Administration (B001)                                                     74.40               $55,925.25
             Court Hearings (B002)                                                          74.40               $55,925.25
             Cash Collateral/DIP Financing (B003)                                           74.40               $55,925.25
             Schedules & Statements, U.S. Trustee Reports (B004)                            14.90               $11,185.05
             Lease/Executory Contract Issues (B005)                                         14.90               $11,185.05
             Use, Sale or Lease of Property (363 Issues) (B006)                             14.90               $11,185.05
             Claims Analysis, Objections and Resolutions (B007)                            178.60              $134,220.60
             Meetings (B008)                                                                14.90               $11,185.05
             Stay Relief Matters (B009)                                                     14.90               $11,185.05
             Reclamation Claims and Reclamation Adversaries (B010)                          14.90               $11,185.05
             Other Adversary Proceedings (B011)                                             74.40               $55,925.25
             Plan and Disclosure Statement (B012)                                          684.50              $521,007.30
             Creditor Inquiries (B013)                                                      14.90               $11,185.05
             General Corporate Matters (B014)                                               14.90               $11,185.05
             Employee Matters (B015)                                                        14.90               $11,185.05
             Asset Analysis (B016)                                                          74.40               $55,925.25
             Retention of Professionals/Fee Issues (B017)                                   74.40               $55,925.25
             Fee Application Preparation (B018)                                             14.90               $11,185.05
             Travel (B019)                                                                  14.90               $11,185.05
             Utility Services (B020)                                                        14.90               $11,185.05
                                                                TOTALS:                   1,488.30            $1,125,000.00

                                                            STAFFING PLAN
                                                                          Number of Timekeepers
                                                                          Expected to Work on the
                             Category of Timekeeper                                                         Average Rate6
                                                                            Matter During the
                                                                            Application Period
             Partner                                                                 4                          $962.26
             Counsel                                                                  -                            -
             Associate (7 or more years since first admission)                       2                          $645.00
             Associate (4-6 years since first admission)                              -                            -
             Associate (less than 4 years since first admission)                     4                          $418.75
             Paralegal                                                               2                          $310.00

             6
                 The Average Hourly Rate is a weighted average based on the individual hourly rate of, and projected number of
                 hours worked by, each timekeeper over the course of the Application Period.


26524217.7
                                                                      6
             SUMMARY OF YCST’S COMPENSATION AND EXPENSE REIMBURSEMENT

                                 Project Category                  Hours             Fees
             Case Administration (B001)                             20.20         $8,804.50
             Court Hearings (B002)                                  55.20         $45,769.50
             Use, Sale or Lease of Property (363 issues) (B006)     6.70          $3,863.50
             Claims Analysis, Objections, and Resolutions (B007)   216.70        $122,637.50
             Meetings (B008)                                        33.70         $22,176.00
             Stay Relief Matters (B009)                             2.80          $2,310.50
             Other Adversary Proceedings (B011)                     16.70         $14,770.00
             Plan and Disclosure Statement (B012)                  878.10        $743,279.00
             Retention of Professionals / Fee Issues (B017)         27.80         $12,560.50

             Fee Application Preparation (B018)                     11.20         $5,230.00

             Travel (B019)                                          40.70         $41,982.50
                                       TOTAL HOURS AND FEES:       1,309.80     $1,023,383.50


                                 Expense Category                             Amount
             Air / Rail Travel                                                $1,042.60
             Car / Bus / Subway Travel                                        $3,446.16
             Deposition / Transcript                                          $364.80
             Docket Retrieval / Search                                        $913.90
             Expert Fee                                                       $2,750.00
             Filing Fee                                                        $50.00
             Hotel / Lodging                                                  $8,510.08
             Postage                                                           $84.50
             Reproduction Charges                                             $1,148.30
             Teleconference / Video Conference                                 $44.48
             Travel Meals                                                     $2,970.00
             Working Meals                                                     $34.00
                                          TOTAL DISBURSEMENTS:              $21,358.82




26524217.7
                                                       7
                          SUMMARY OF YCST’S SIXTH INTERIM APPLICATION

        Name of applicant                                          Young Conaway Stargatt & Taylor, LLP
        Name of client                                             Future Claimants’ Representative
        Time period covered by the Sixth Interim Application       May 1, 2021 to July 31, 2021
        Total compensation sought for the Application Period       $1,023,383.50
        Total expenses sought for the Application Period           $21,358.82
        Petition date                                              February 18, 2020
        Retention date                                             February 18, 2020
        Date of order approving employment                         May 11, 2020
        Total compensation approved by interim order to date       $414,689.00
        Total expenses approved by interim order to date           $7,605.64
        Total allowed compensation paid to date                    $2,199,165.803
        Total allowed expenses paid to date                        $37,322.763
        Blended rate in the Sixth Interim Application for all
        attorneys                                                  $801.44
        Blended rate in the Sixth Interim Application for all
        timekeepers                                                $781.33
        Compensation sought in the Sixth Interim Application
        already paid (or to be paid) pursuant to a monthly
        compensation order but not yet allowed                     $818,706.803
        Expenses sought in the Sixth Interim Application
        already paid (or to be paid) pursuant to a monthly
        compensation order but not yet allowed                     $21,358.823
        Number of professionals included in the Sixth Interim
        Application                                                18
        If applicable, number of professionals in the Sixth
        Interim Application not included in staffing plan
        approved by client                                         6
        If applicable, difference between fees budgeted and        Budget: $1,125,000.00
        compensation sought during the Application Period          Actual: $1,023,383.50
        Number of professionals billing fewer than 15 hours to
        the case during the Application Period                     7
        Are any rates higher than those approved or disclosed at   No. As disclosed in its retention application,
        retention?                                                 YCST’s rates are subject to periodic adjustment
                                                                   and such adjustment was made effective as of
                                                                   January 1, 2021.




26524217.7
                                                             8
